DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6, 10 and 12-14, 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 5 of issued application of Lin et al., U.S. Patent No. 10,044,574 B2 (Lin’574 hereinafter) in view of Kanada (US 2010/0215050 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Lin’574.
Regarding claims 1-3, 6, 10 and 12-14, 22 the difference between the conflicting claims of the instant application and issued patent, Lin’574, are set forth in the discussion below.
Instant Application 16/984,731
Patent  10,044,574 B2
Claim 1. A packet processing method, comprising: receiving, by a forwarding plane device, a first packet transmitted by a user, wherein an identity of the user is comprised in the first packet; 


determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 


generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service; 



and transmitting, by the forwarding plane device, the second packet to a network device; 
separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet; 

managing, by the network device, the service according to the identity of the service in the second packet,

wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to- peer (P2P) traffic virtualization service.
Claim 2. wherein, the second packet is used to enable the network device: 
Perform an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service; or 






Generate a forwarding table entry according to the identity of the service in the second packet, 

and transmit the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, wherein the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device.
Claim 6. A packet processing method, comprising: receiving, by a network device, a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of the user; determining, by the network device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 
and managing, by the network device, the service according to the identity of the service, wherein managing the service comprises: 
performing, by the network device, an operation corresponding to the service to the first packet according to the identity of the service, wherein the network device is a first server capable of performing the service; or 4Atty. Docket: 4657-28501 (83424149US09) generating, by the network device, a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, wherein the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and wherein the network device is a control plane device corresponding to the forwarding plane device, 
wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service.
Claim 10. A network device, comprising: at least one processor; one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the network device to: receive a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of the user; 
determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 
and manage the service according to the identity of the service in the first packet, wherein the at least one processor is configured to manage the service by: 
performing an operation corresponding to the service to the first packet according to the identity of the service, wherein the network device is a first server capable of performing the service; or 
generating a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation 6Atty. Docket: 4657-28501 (83424149US09) corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device.
Claim 13. wherein the network device is further configured to: perform an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service; or forward the second packet to a second server capable of performing the service according to the identity of the service in the second packet; or generate a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device,
wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service.
Claim 1. A packet processing method, comprising: receiving, by a forwarding 
plane device, a first packet transmitted by a user, wherein an identity of the 
user is comprised in the first packet, and a forwarding table is comprised in 
the forwarding plane device;  determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of 
the user in the first packet;  
after determining the identity of the service, 
generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service, 
wherein the generated second packet comprises the identity of the user and the identity of the service;  
and transmitting, by the forwarding plane device, the second packet to a network device, 
wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet; and managing the service by the network device according to the identity of the service in the second packet;  
wherein, the managing the 
service by the network device according to the identity of the service in the second packet comprises one of: 


performing, by the network device, an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service;  
forwarding, by the network device, the second packet to a second server capable of performing the service according to the identity of the service in the second packet;  and 
generating, by the network device, a forwarding table entry according to the identity of the service in the second packet, 
and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane.
Claim 3. wherein after the forwarding plane device receives the first packet transmitted by the user, the method further comprises performing, by the forwarding plane device, a user management operation to the user according to the identity of the user in the first packet.
Claim 14. wherein the forwarding plane device is further configured to perform a user management operation to the user according to the identity of the user in the first packet after receiving the first packet transmitted by the user.
Claim 2. wherein, after the forwarding plane device receives the first packet transmitted by the user, the method further comprises: performing, by the forwarding plane device, a user management operation to the user according to the identity of the user in the first packet.
Claim 12. A network system comprising a forwarding plane device and a network device communicatively coupled to and separated from the forwarding plane device, wherein the forwarding plane device is configured to receive a first packet from a user, wherein an identity of the user is comprised in the first packet; 


determine an identity of a 6Atty. Docket: 4657-28501 (83424149US09) service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 



generate a second packet by encapsulating the first packet with the identity of the service; and 



transmit the second packet to the network device, and wherein the network device is configured to receive the second packet from the forwarding plane device; 


and manage the service according to the identity of the service in the second packet,
wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a 7Atty. Docket: 4657-28501 (83424149US09) video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to- peer (P2P) traffic virtualization service.
Claim 22. A forwarding plane device, comprising: at least one processor; 9Atty. Docket: 4657-28501 (83424149US09) one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the forwarding plane device to: 
receive a first packet from a user, wherein an identity of the user is comprised in the first packet; 
determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 
generate a second packet by encapsulating the first packet with the identity of the service; 
and transmit the second packet to a network device separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet,
 wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to- peer (P2P) traffic virtualization service.
Claim 5. A 



forwarding plane device, comprising: a receiver that receives a first packet transmitted by a user, wherein an identity of the user is comprised in the first packet, and a forwarding table is comprised in the forwarding plane device; at least one processor, configured to determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet received by the receiver;  
the at least one processor, configured to after determining the identity of the service, 
generate a second packet by encapsulating the first packet with the identity of the service, 
wherein the generated second packet comprises the identity of the user and the identity of the service; a transmitter that transmits the second packet generated by the at least one processor to a network device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet;  wherein, the managing the service by the network device according to the identity of the service in the second packet comprises one of: performing an operation corresponding to the service to the second packet according to the identity of the service in the second packet, and the network device is a first server capable of performing the service; forwarding the second packet to a second server capable of performing the service according to the identity of the service in the second packet; and 
generating a forwarding table entry according to the identity of the service in the second packet, and transmitting the forwarding table entry to the forwarding plane device, 
wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device.


Lin’574 discloses a packet processing method, a forwarding plane device and a network device which are used to improve the flexibility of management of services.
Regarding claim 1, Lin’574 discloses a packet processing method, comprising: receiving, by a forwarding plane device, a first packet transmitted by a user, wherein an identity of the user is comprised in the first packet; determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service; and transmitting, by the forwarding plane device, the second packet to a network device; separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet; managing, by the network device, the service according to the identity of the service in the second packet. (see Lin’574, claim 1). 
Regarding claim 2, Lin’574 discloses wherein, the second packet is used to enable the network device: Perform an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service; or Generate a forwarding table entry according to the identity of the service in the second packet, and transmit the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, wherein the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device (see Lin’574, claim 1). 
Regarding claim 3, Lin’574 discloses wherein after the forwarding plane device receives the first packet transmitted by the user, the method further comprises performing, by the forwarding plane device, a user management operation to the user according to the identity of the user in the first packet (see Lin’574, claim 2).
Regarding claim 6, Lin’574 discloses a packet processing method, comprising: receiving, by a network device, a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of the user; determining, by the network device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; and managing, by the network device, the service according to the identity of the service, wherein managing the service comprises: performing, by the network device, an operation corresponding to the service to the first packet according to the identity of the service, wherein the network device is a first server capable of performing the service; or  generating, by the network device, a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, wherein the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and wherein the network device is a control plane device corresponding to the forwarding plane device (see Lin’574, claim 1).
Regarding claim 10, Lin’574 discloses a network device, comprising: at least one processor; one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the network device to: receive a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of the user; determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; and manage the service according to the identity of the service in the first packet, wherein the at least one processor is configured to manage the service by: performing an operation corresponding to the service to the first packet according to the identity of the service, wherein the network device is a first server capable of performing the service; or generating a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation  corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device (see Lin’574, claim 1).
Regarding claim 12, Lin’574 discloses a network system comprising a forwarding plane device and a network device communicatively coupled to and separated from the forwarding plane device, wherein the forwarding plane device is configured to receive a first packet from a user, wherein an identity of the user is comprised in the first packet; determine an identity of a  service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generate a second packet by encapsulating the first packet with the identity of the service; and transmit the second packet to the network device, and wherein the network device is configured to receive the second packet from the forwarding plane device; and manage the service according to the identity of the service in the second packet. (see Lin’574, claim 5).
Regarding claim 13, Lin’574 discloses wherein the network device is further configured to: perform an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service; or forward the second packet to a second server capable of performing the service according to the identity of the service in the second packet; or generate a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device (see Lin’574, claim 1).
Regarding claim 14, Lin’574 discloses wherein the forwarding plane device is further configured to perform a user management operation to the user according to the identity of the user in the first packet after receiving the first packet transmitted by the user (see Lin’574, claim 2).
Lin’574 does not expressly disclose the following feature: regarding claim 1, “transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device” and “wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service”; regarding claim 6, wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service; regarding claim 10, wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service; regarding claim 12, “a network device communicatively coupled to and separated from the forwarding plane device” and “wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service”; regarding claim 22, “transmit the second packet to a network device separated from the forwarding plane device” and “wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service”.
Kanada (US 2010/0215050 A1) disclose a packet processing device with the following features:: regarding claim 1, transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device; and  wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0084 and 0101-0106] summarized as “the above second packet is then transmitted by the forwarding plane via NIF 151 out to a network device which is not the part of the packet processing device 101, and program load request and a program unload request by the user arrive at the control board 141 from the outside of the packet processing device 101 via the network interface 151. The program load request includes the user/service identification information or virtual environment identifier, the number of requested cores, and a program that is to be loaded or its identification information (URL etc.)”); regarding claim 6, wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0084 and 0101-0106] summarized as “program load request and a program unload request by the user arrive at the control board 141 from the outside of the packet processing device 101 via the network interface 151. The program load request includes the user/service identification information or virtual environment identifier, the number of requested cores, and a program that is to be loaded or its identification information (URL etc.)”); regarding claim 10, wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0084 and 0101-0106] summarized as “program load request and a program unload request by the user arrive at the control board 141 from the outside of the packet processing device 101 via the network interface 151. The program load request includes the user/service identification information or virtual environment identifier, the number of requested cores, and a program that is to be loaded or its identification information (URL etc.)”); regarding claim 12, a network device communicatively coupled to and separated from the forwarding plane device” and “wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0080 and 0101-0106] summarized as “the above second packet is then transmitted by the forwarding plane via NIF 151 out to a network device which is not the part of the packet processing device 101, and program load request and a program unload request by the user arrive at the control board 141 from the outside of the packet processing device 101 via the network interface 151. The program load request includes the user/service identification information or virtual environment identifier, the number of requested cores, and a program that is to be loaded or its identification information (URL etc.)”); regarding claim 22, transmit the second packet to a network device separated from the forwarding plane device” and “wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0080 and 0101-0106] summarized as “the above second packet is then transmitted by the forwarding plane via NIF 151 out to a network device which is not the part of the packet processing device 101, and program load request and a program unload request by the user arrive at the control board 141 from the outside of the packet processing device 101 via the network interface 151. The program load request includes the user/service identification information or virtual environment identifier, the number of requested cores, and a program that is to be loaded or its identification information (URL etc.)”).
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Lin’574 by using the features as taught by Kanada in order to provide a more effective and efficient system that is capable of transmitting the second packet to a network device separated from the forwarding plane device including service information. The motivation of using these functions is that it is more cost effective and dynamic.

Examiner’s Comments
5.	The following is examiner’s comments about claims 1-6, 8, 10 and 12-24. The outstanding rejections of claims 1-6, 8, 9 and 12-24 under 35 U.S.C. 103  are withdrawn in light of applicant's amendment to the independent claims 1, 6, 10 and 22  filed on 05/31/2022.
	However, the claims would be placed in condition for allowance, if the claims, subjected to a nonstatutory double patenting rejection set forth in this Office action above, are overcome with a terminal disclaimer being filed in timely manner.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        7/01/2022
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473